Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
            Reasons for Allowance 
2.       The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t teach or render obvious “a server-linking switch connected to the first server and to the second server, wherein: the first memory module is connected to the cache-coherent switch via a first interface, the cache-coherent switch is connected to the server-linking switch, and the stored-program processing circuit is connected to the cache-coherent switch via a second interface different from the first interface.” in combination with other recited elements in independent claim 1. 
      
3.    Devireddy et al. (US Patent Application Pub. No: 20200412798 A1) teaches a system has a first access node in a first rack. Devireddy discloses the first access node is configured to engage in a connection with a client and a second access node in a second rack. Devireddy suggests the first rack and the second rack form a multi-rack distributed storage system and a connection load distributed database is configured to store a first load indicator designating a first processing load of the first access node. Devireddy further teaches a second load indicator designating a second processing load of the second access node and the connection load distributed database is accessible to the first and second access nodes. Devireddy discloses a connection relocation manager is configured to relocate the connection with the client from the first access node to the second access node responsive to the second processing load being less than the first processing load. However, Devireddy doesn’t teach “a server-linking switch connected to the first server and to the second server, wherein: the first memory module is connected to the cache-coherent switch via a first interface, the cache-coherent switch is connected to the server-linking switch, and the stored-program processing circuit is connected to the cache-coherent switch via a second interface different from the first interface.”.

4.    Kapur et al. (U.S. Patent Application Pub. No: 20080025289 A1), the closest prior art of record, teaches an apparatus has a switch with channels having inbound and outbound traffic domains, and a packet processing/virtualization engine that routes packet data between peripheral devices e.g. video adapters, and the 
engine. Kapur discloses the engine controls data traffic flow and data ordering of the packet data to and from the peripheral devices through the channels of the switch. Kapur suggests the packet processing engine performs sending and receiving of packet processing operations which comprise virtualization of the peripheral devices or Transmission Control Protocol/Internet Protocol (TCP/IP) offload. However,Kapur doesn’t teach “a server-linking switch connected to the first server and to the second server, wherein: the first memory module is connected to the cache-coherent switch via a first interface, the cache-coherent switch is connected to the server-linking switch, and the stored-program processing circuit is connected to the cache-coherent switch via a second interface different from the first interface.”.

5.     Independent claims 16 and 20 recites limitations similar to those noted above for independent claim 1, are considered allowable for the same reasons noted above for claim 1.

6.     Dependent claims 2-15 and 17-19 recites limitations similar to those noted above for independent claims 1,16 and 20 are considered allowable for the same reasons noted above for claims 1,16 and 20.

          Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                          Conclusion
                             RELEVANT ART CITED BY THE EXAMINER
         The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
                      References Considered Pertinent but not relied upon
         Tamir et al. (US Patent Application Pub. No: 20080288705 A1) teaches a wireless peripheral interconnect bus that enables the transferring of data at a high rate over wireless medium. Tamir discloses the bus further enables the wireless connection of peripheral components to a computing device, thereby providing a distributed computing device. Tamir suggests the bus implements a layered protocol to provide a reliable link over the wireless medium and the wireless peripheral interconnect bus may be implemented as at least one of a peripheral component interconnect PCI Express.TM.  (PCIe) bus, a PCIe second generation, or a PCIe third generation. 

      PALFER-SOLLIER et al. (US Patent Application Pub. No: 20210064530 A1) teaches a cache coherent node controller at least includes one or more network interface controllers, each network interface controller includes at least one network interface, and at least two coherent interfaces each configured for communication with a microprocessor. PALFER-SOLLIER discloses a computer system includes one or more of nodes wherein each node is connected to at least one network switch, each node at least includes a cache coherent node controller. 

        Any inquiry concerning this communication or earlier communications from the examiner should be directed to GETENTE A YIMER whose telephone number is (571)270-7106.  The examiner can normally be reached on Monday-Friday 6:30-3:00.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GETENTE A YIMER/Primary Examiner, Art Unit 2181